KRAIG BIOCRAFT LABORATORIES, INC. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that Kraig Biocraft Laboratories, Inc. (“KRAIG”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with KRAIG, employees may be called upon to provide information to assure that KRAIG’s public reports are complete, fair, and understandable. KRAIG expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to KRAIG’s public disclosure requirements. KRAIG’s Finance Department bears a special responsibility for promoting integrity throughout KRAIG, with responsibilities to stakeholders both inside and outside of KRAIG. The Chief Executive Officer (CEO), Chief Financial Officer (CFO), and Finance Department personnel have a special role both to adhere to the principles of integrity and also to ensure that a culture exists throughout KRAIG as a whole that ensures the fair and timely reporting of KRAIG’s financial results and conditions. Because of this special role, the CEO, CFO, and all members of KRAIG’s Finance Department are bound by KRAIG’s Financial Code of Ethics, and by accepting the Financial Code of Ethics, each agrees that they will: -
